United States Court of Appeals
      for the Federal Circuit
                 ______________________

                EDDIE N. DELA CRUZ,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2018-2101
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-1020, Judge Coral Wong Pi-
etsch.
                ______________________

                 Decided: July 26, 2019
                 ______________________

    SETH ALAIN WATKINS, Watkins Law & Advocacy,
PLLC, Washington, DC, argued for claimant-appellant.
Also represented by LOUIS STEFAN MASTRIANI, Adduci,
Mastriani & Schaumberg, LLP, Washington, DC.

    MARTIN F. HOCKEY, JR., Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent-appellee. Also repre-
sented by JANA MOSES, JOSEPH H. HUNT, ROBERT EDWARD
KIRSCHMAN, JR., LOREN MISHA PREHEIM; BRIAN D. GRIFFIN,
2                                       DELA CRUZ v. WILKIE




BRANDON A. JONAS, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
               ______________________

    Before DYK, REYNA, and WALLACH, Circuit Judges.
DYK, Circuit Judge.
    Eddie Dela Cruz appeals from the decision of the Court
of Appeals for Veterans Claims (“Veterans Court”) affirm-
ing the denial of his claim for a one-time payment from the
Filipino Veterans Equity Compensation Fund (“compensa-
tion fund”). The Department of Veterans Affairs (“VA”) de-
nied his claim because the Army certified that Mr. Dela
Cruz did not have service as a member of the Philippine
Commonwealth Army, including recognized guerillas, as
“he was not listed in the Reconstructed Guerilla Roster”
(“reconstructed roster”). J.A. 5.
    We hold that the VA can generally rely on the service
department’s determination in deciding eligibility for pay-
ment from the compensation fund. But, in this context, the
VA cannot rely on the service department’s determination
that the veteran is not on the reconstructed roster without
giving the veteran a meaningful opportunity to challenge
his service record. Dela Cruz’s proper avenue for relief is
to seek a correction of his service record from the Army
Board for Correction of Military Records (“Corrections
Board”). The government has represented that the Correc-
tions Board will consider such an application. We affirm-
in-part and remand to the Veterans Court to hold the case
in abeyance pending consideration by the Corrections
Board.
                       BACKGROUND
                             I
   On July 26, 1941, President Franklin D. Roosevelt is-
sued an Executive Order to “order into the service of the
armed forces of the United States . . . all of the organized
DELA CRUZ v. WILKIE                                        3



military forces of the Government of the Commonwealth of
the Philippines.” Military Order: Organized Military
Forces of the Government of the Commonwealth of the
Philippines Called Into Service of the Armed Forces of the
United States, 6 Fed. Reg. 3,825, 3,825 (July 26, 1941). At
the time, the Philippines was a territory of the United
States. As a result of the Executive Order, a variety of Fil-
ipino military organizations—the regular Philippine
Scouts, the new Philippine Scouts, the Guerrilla Services,
and more than 100,000 members of the Philippine Com-
monwealth Army—served the United States during World
War II. See ARRA § 1002(a)(3).
     After the war ended, however, Congress passed legis-
lation—the First Supplemental Surplus Appropriation Re-
scission Act of 1946, 38 U.S.C. § 107(a) and Second Surplus
Appropriation Rescission Act of 1946, 38 U.S.C. § 107(b)
(collectively, “the 1946 Rescissions Acts”)—providing that
service in these Filipino military organizations “shall not
be deemed to have been active military, naval, or air ser-
vice.” Id. § 107(a), (b) (emphasis added). As a result, after
the passage of this legislation, Filipino veterans were not
eligible for the same benefits as the United States veterans
they served with during World War II. Instead, the 1946
Rescissions Acts made them eligible only for certain bene-
fits, often at reduced rates. See ARRA § 1002(a)(6)–(8) (de-
scribing these reduced benefits).
    In 2009, Congress enacted Section 1002 of the Ameri-
can Recovery and Reinvestment Act of 2009 (“ARRA”), Pub.
L. No. 111–5, 123 Stat. 115, 200–02 (2009), which estab-
lished a $198 million fund to provide one-time payments to
Filipino veterans who were excluded from full veterans
benefits by the 1946 Rescissions Acts. Compare ARRA
§ 1002(d)(1)(A) (defining an “eligible person” for purposes
of receiving the one-time payment) with 38 U.S.C. § 107.
The one-time payment is $15,000 for U.S. citizens and
$9,000 for non-citizens. ARRA § 1002(e). The statute
4                                        DELA CRUZ v. WILKIE




required Filipino veterans to apply for this payment within
one year of the statute’s enactment. Id. § 1002(c)(1).
                             II
    Although many Filipino veterans have received pay-
ments under this statute, many have not. 1 This is in part
due to the VA’s requirement that the relevant service de-
partment (such as the Army) verify the veteran’s service.
For many decades, the VA has required that all veterans
applying for benefits establish their service in one of two
ways: (1) the veteran can submit a “document issued by the
service department,” 38 C.F.R. § 3.203(a); or (2) the VA will
request “verification of service from the service depart-
ment,” id. § 3.203(c). “[T]he VA has long treated the service
department’s decision on such matters as conclusive and
binding on the VA,” regardless of whatever other evidence
documenting service the claimant provides to the VA. So-
ria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). In Soria,
for example, the claimant applied for the reduced benefits
discussed above based on his service in the Philippine Com-
monwealth Army, but the U.S. Army refused to certify his
service. Id. at 748. The VA denied benefits based on the
Army’s determination. Id. This court affirmed, explaining
that there was “no error” in treating the service depart-
ment’s determination as conclusive, and noting that the
proper “recourse lies within the relevant service depart-
ment, not the VA.” Id. at 749.




    1    As of January 1, 2019, the VA has granted 18,983
claims for payment from the compensation fund and denied
23,772 claims. See U.S. Dep’t of Veterans Affairs, WWII
Filipino Veterans Equity Compensation (FVEC) Fund,
https://www.va.gov/centerforminorityveterans/fvec.asp
(last visited July 24, 2019).
DELA CRUZ v. WILKIE                                         5



                             III
     As relevant here, for claims based on Philippine service
in World War II, the appropriate “service department” is
the U.S. Army. To verify the service of a Filipino guerrilla,
the Army relies on the reconstructed roster and treats the
roster as authoritative. See Filipino Veterans Equity Com-
pensation Fund: Examining the Department of Defense and
Interagency Process for Verifying Eligibility: Hearing Be-
fore the Subcomm. on Oversight and Investigations of the
H. Comm. on Armed Servs., 113th Cong. 9 (2014) [herein-
after Oversight & Investigations Subcomm. Hearing]
(Statement of Scott Levins, Director, Nat’l Personnel Rec-
ords Ctr., Nat’l Archives & Records Admin.) (“[T]he roster
is the definitive source.”). If an individual’s name does not
appear on the reconstructed roster, the Army will refuse to
verify service. 2 Moreover, as explained above, the VA in
turn treats the Army’s determination of service as conclu-
sive and binding. The result of this is that a Filipino vet-
eran who does not appear on the reconstructed roster will
not receive payment from the compensation fund.
    The problem is that the reconstructed roster is not al-
ways accurate. This is the result of the methodology em-
ployed to create the reconstructed roster. According to a
1949 Army report, many of the original rosters for Filipino
units were lost, destroyed, or tampered with. See Dela
Cruz Op. Br. Addendum at 20–21. After the war ended,
“hundreds of unit rosters were missing,” some sets of ros-
ters “were being tampered with,” “a number of guerillas
had been processed and paid but no records existed of their
having been recognized,” and “no one interested agency
possessed a complete set of rosters.” Id. at 20. Thus, the


    2   The Army also requires a Form 23 affidavit, such
as the one it had in its files for Dela Cruz, though the affi-
davit is not sufficient by itself. See Oversight & Investiga-
tions Subcomm. Hearing at 9.
6                                       DELA CRUZ v. WILKIE




Army embarked on a reconstruction project to attempt to
create one authentic roster of Filipino guerrillas who
served during World War II.
    To create the reconstructed roster, the Army first de-
cided which guerrilla units to include in the roster, based
on information received from the units themselves, mili-
tary orders, combat histories of the U.S. units that fought
alongside the Filipino units, and so on. Then, if the Army
decided that a particular guerrilla unit merited inclusion
in the roster, it requested a roster from the unit com-
mander. If the roster appeared to be free of anomalies, it
was then authenticated for inclusion in the reconstructed
roster. Since completing the reconstructed roster in 1948,
the Army has followed a policy prohibiting any changes or
corrections to the roster. See Oversight & Investigations
Subcomm. Hearing at 3–4 (Statement of Brigadier Gen.
David K. MacEwen, The 59th Adjutant Gen. of the U.S.
Army, Dep’t of the Army); Dela Cruz Op. Br. Addendum at
1 (1974 Memorandum from Howard H. Callaway, Secre-
tary of the Army).
    Representatives of the VA and the Army have acknowl-
edged the potential for inaccuracies in the reconstructed
roster at Congressional hearings relating to payments to
Filipino veterans from the compensation fund. At one
hearing, a VA Senior Advisor for Compensation agreed
that it would not be unreasonable to think that there are
eligible individuals who “didn’t make it on the list,” given
that the reconstructed roster was created “in postwar Phil-
ippines, after a country has been ravaged by combat for 4
years.” Filipino Veterans Equity Compensation Fund: In-
quiry Into the Adequacy of Process in Verifying Eligibility:
Hearing Before the Subcomm. on Disability Assistance and
Mem’l Affairs of the H. Comm. on Veterans’ Affairs, 113th
Cong. 12 (2014) (Statement of Brad Flohr, Senior Advisor
for Compensation, Veterans Benefits Admin., Dep’t of Vet-
erans’ Affairs). At the same hearing, Brigadier General
MacEwen testified on behalf of the Army he did not “doubt
DELA CRUZ v. WILKIE                                         7



that there are plenty of people that served honorably, pat-
riotically” but that may have been excluded from the roster
if it was determined at the time that their role did not
“r[i]se to the level of qualifying service.” Id. (Statement of
Brigadier Gen. David K. MacEwen, The 59th Adjutant
Gen. of the U.S. Army, Dep’t of the Army). Moreover, at a
hearing before the House Subcommittee on Oversight and
Investigations to the Committee on Armed Services, Chair-
man Heck noted that “it certainly is possible that individ-
uals who served honorably in a recognized guerrilla unit
may have been omitted from the reconstructed roster,”
such as if the individual simply “missed the time when the
rosters were reconstructed.” Oversight & Investigations
Subcomm. Hearing at 12 (statement of Rep. Joseph J.
Heck, Chairman, Subcomm. on Oversight & Investiga-
tions).
                             IV
     Contending that he served in the Filipino guerilla
forces during World War II, Dela Cruz timely applied for
payment from the compensation fund. To show that he
served in the Filipino guerrillas, Dela Cruz submitted an
affidavit describing his service (the “Form 23 affidavit”),
which he executed at the end of World War II in front of a
U.S. Army captain. He also provided a certification from
the Armed Forces of the Philippines, which certified his
service in a Filipino guerrilla unit. In addition, Dela Cruz
submitted affidavits by his brother, his wife, his brother-
in-law, and his neighbor (who stated that he served in the
Filipino guerrillas together with Dela Cruz). Notably, as
the Board of Veterans’ Appeals (“BVA”) recognized, Dela
Cruz has been deemed eligible to receive healthcare from
the VA, which requires veteran status, based on an affida-
vit from the Philippine Army.
    The Department of Veterans Affairs Regional Office
(“RO”) denied Dela Cruz’s claim for payment because it de-
termined that he did not establish his service. It concluded
8                                        DELA CRUZ v. WILKIE




that none of the affidavits and supporting documentation
Dela Cruz submitted qualified as documents of the service
department. See 38 C.F.R. § 3.203(a). The RO therefore
requested the service department, the Army, to verify Dela
Cruz’s service. See id. § 3.203(c). The Army, in turn, cer-
tified “that Mr. Dela Cruz did not have service as a member
of the Philippine Commonwealth Army, including the rec-
ognized guerillas,” as “he was not listed in the Recon-
structed Guerilla Roster.” J.A. 5. Although the Army did
have Dela Cruz’s Form 23 affidavit—the affidavit Dela
Cruz executed in front of an Army captain in which he de-
scribed his service in the Filipino guerillas—in its own
files, the Army indicated that it was unable to verify the
accuracy of Dela Cruz’s statements of service and, in any
event, was “not able to accept affidavits to verify service.”
J.A. 131. After multiple appeals and remands, the BVA
and Veterans Court affirmed the denial of payment. The
Veterans Court reasoned that the Army was “not able to
verify that Mr. Dela Cruz had service” and that the service
department’s determination as to service is “conclusive and
binding” on the VA. J.A. 8.
   Dela Cruz appeals. We have jurisdiction under 38
U.S.C. § 7292(c). We review legal determinations of the
Veterans Court de novo. Goodman v. Shulkin, 870 F.3d
1383, 1385 (Fed. Cir. 2017).
                        DISCUSSION
                              I
    At its core, Dela Cruz’s argument is that the VA should
have made its own determination as to Dela Cruz’s service
and thus his eligibility for payment. We rejected a similar
argument in Soria. 118 F.3d at 749. As noted earlier, be-
fore the compensation fund was established, Filipino vet-
erans were only eligible for reduced benefits. In Soria, a
Filipino veteran applied for these reduced benefits, but the
VA denied his claim because the Army “refused to certify
Mr. Soria’s service.” Id. at 748. We explained that under
DELA CRUZ v. WILKIE                                         9



38 C.F.R. § 3.203, an applicant for veterans’ benefits must
prove service “with either official documentation issued by
a United States service department or verification of the
claimed service by such a department.” Id. We noted that
“the VA has long treated the service department’s decision
on such matters as conclusive and binding on the VA” and
held that there was “no error in that treatment.” Id. at 749.
We further explained that if the service department’s re-
fusal to verify service is in error, the proper “recourse lies
within the relevant service department, not the VA.” Id.;
see also Go v. Shinseki, 517 F. App’x 941, 942 (Fed. Cir.
2013) (holding that under Soria, the VA may apply 38
C.F.R. § 3.203(c) to claims for payment from the compensa-
tion fund, and that the applicant’s “avenue for relief” is to
“file a request to ‘correct’ his military service record” with
the service department).
     Dela Cruz contends that Soria is distinguishable be-
cause it did not involve benefits under ARRA § 1002. Ac-
cording to Dela Cruz, § 1002 is remedial legislation that
must be construed broadly to effectuate its purpose. Fur-
ther, he argues that limiting payment only to those Filipino
veterans whose service is verified by the applicable service
department under 38 C.F.R. § 3.203(c) would be incon-
sistent with the statute because the statute’s definition of
“eligible person” does not include a requirement of service
department verification. 3 The government agrees that


    3    In relevant part, ARRA § 1002(d)(1)(A) defines an
“eligible person” as “any person” who served
    before July 1, 1946, in the organized military forces
    of the Government of the Commonwealth of the
    Philippines, while such forces were in the service of
    the Armed Forces of the United States pursuant to
    the military order of the President dated July 26,
    1941, including among such military forces orga-
    nized guerrilla forces under commanders
10                                       DELA CRUZ v. WILKIE




ARRA § 1002 is remedial legislation, but responds that
even so, requiring service department verification is con-
sistent with the statute.
     We agree with the government that the remedial pur-
pose and language of § 1002 do not foreclose the VA from
requiring service department verification similar to that
required under 38 C.F.R. § 3.203(c). The statute expressly
provides that an application for payment “shall contain
such information and evidence as the Secretary may re-
quire,” ARRA § 1002(c)(1), and 38 C.F.R. § 3.203 simply
specifies the information required to establish service for
all veterans seeking benefits. The remedial purpose of
ARRA § 1002 cannot overcome its plain language, which
allows the VA to prescribe what information and evidence
is required to apply for payment from the compensation
fund. Moreover, the language in § 1002 is similar to the
general statutory grant of authority to the VA to prescribe
“regulations with respect to the nature and extent of proof
and evidence and the method of taking and furnishing
them in order to establish the right to benefits” adminis-
tered by the VA. 38 U.S.C. § 501(a)(1). Had Congress
sought to create an exception in ARRA § 1002 to the VA’s
longstanding regulatory requirement for proving service or
to limit the VA’s authority to prescribe such regulations, it
could have expressly done so—but it did not.




     appointed, designated, or subsequently recognized
     by the Commander in Chief, Southwest Pacific
     Area, or other competent authority in the Army of
     the United States.
This definition is identical to the provision in the 1946 Re-
scissions Acts defining who is deemed not to have qualify-
ing service and therefore cannot obtain the full range of
veterans’ benefits. See 38 U.S.C. § 107(a).
DELA CRUZ v. WILKIE                                      11



     Dela Cruz also argues that even if the VA is permitted
to require service department verification in the context of
ARRA § 1002, it misapplied that requirement by not ac-
cepting Dela Cruz’s Form 23 affidavit as a “document is-
sued by the service department.” 38 C.F.R. § 3.203(a)(1).
To be sure, the Form 23 itself was prepared by the Army in
1945 before it was executed by Dela Cruz. In addition, the
Form 23 affidavit as executed by Dela Cruz has indicia of
reliability because it was executed under penalty of mili-
tary courts-martial through the then-governing Articles of
War. Nevertheless, in establishing service, the Army
treats the reconstructed roster—not Form 23—as the “de-
finitive source,” see Oversight & Investigations Subcomm.
Hearing at 9, instead using Form 23 primarily as a check
for consistency against the roster, see id. The Army was
unable to locate Dela Cruz’s name on the reconstructed ros-
ter, and thus under its approach was unable to verify the
accuracy of his Form 23 affidavit. J.A. 131. The VA’s deci-
sion to treat the roster as the “document issued by the ser-
vice department,” 38 C.F.R. § 3.203(a)(1), was not arbitrary
and capricious. The Board therefore did not err in not ac-
cepting Dela Cruz’s Form 23 affidavit alone as establishing
service.
    For the first time, Dela Cruz argues on appeal that re-
quiring service department verification to receive payment
from the compensation fund violates the Equal Protection
Component of the Due Process Clause of the Fifth Amend-
ment. Under the circumstances, we decline to consider this
argument which was not raised at any point in the proceed-
ings below. See Forshey v. Principi, 284 F.3d 1335, 1355–
58 (Fed. Cir. 2002) (en banc), superseded in part by statute
on other grounds.
                             II
    Dela Cruz alternatively argues that the VA cannot give
conclusive weight to an Army determination that relies
solely on the reconstructed roster without giving the
12                                       DELA CRUZ v. WILKIE




veteran a meaningful opportunity to challenge his service
record. However, the VA maintains that the proper rem-
edy for this lies with Corrections Board, not the VA, be-
cause only the Corrections Board has the “legal authority
to amend or correct an official military record.” Gov’t Br.
at 36. Thus, contends the VA, “a dispute concerning deter-
minations as to whether a claimant served in the military
is properly directed” to the Corrections Board. Id. at 37.
The applicable statute, 10 U.S.C. § 1552(a)(1), provides
that the Corrections Board, acting on behalf of the Secre-
tary of the Army, “may correct any military record” of the
Army when “necessary to correct an error or remove an in-
justice.” Dela Cruz contends that pursuing such relief
would be futile, because, according to a 1951 Corrections
Board memorandum, the Corrections Board will not even
consider applications for correction submitted by individu-
als seeking to establish their service in the Philippine mil-
itary.
    After oral argument, we directed the VA to file a re-
sponse “stating the position of the United States regarding
the availability of a remedy from the Army Board for the
Corrections of Military Records to correct the Recon-
structed Guerilla Roster.” Dela Cruz v. United States, No.
18-2101 (Fed. Cir. May 7, 2019), ECF No. 55. The VA’s
response, which is attached as an Addendum to this opin-
ion, stated that the VA had
     consulted with counsel for the Department of the
     Army and counsel for the Army Review Boards
     Agency (ARBA), the agency that oversees and ad-
     ministers the [Corrections Board]. Counsel for the
     ARBA has represented that the board will consider
     applications filed by purported Filipino Guerillas
     claiming military service during World War II on
     behalf of the United States Army, including indi-
     viduals who are not currently listed on the Recon-
     structed Guerilla Roster.
DELA CRUZ v. WILKIE                                       13



Gov’t Resp. to Order at 1–2. The VA’s response further
noted that the Corrections Board will only consider such an
application for correction “after the applicant exhausts all
other available administrative remedies, including re-
questing verification of military service from the National
Personnel Records Center (NPRC) and the Army Human
Resources Command (AHRC).” Id. at 2. However, the VA
acknowledges that here, Dela Cruz has already exhausted
these remedies, as “[t]he NPRC and AHRC have already
provided responses unfavorable to Mr. Dela Cruz.” Id. at
3. Thus, “potential relief is available” to Dela Cruz from
the Corrections Board. Id.; see Soria, 118 F.3d at 749 (“[I]f
the United States service department refuses to verify the
applicant’s claimed service, the applicant’s only recourse
lies within the relevant service department, not the VA.”).
     Under the circumstances, Dela Cruz should promptly
file a request with the Corrections Board to have his service
recognized by the Army based on his Form 23 affidavit and
other available evidence, such as Philippine military docu-
ments and affidavits by contemporary witnesses. We ex-
pect the Corrections Board will process the request with
appropriate dispatch. If the Corrections Board provides re-
lief, we assume that the VA will promptly approve Dela
Cruz’s claim for payment from the compensation fund.
    The question remains whether to affirm the denial of
Dela Cruz’s claim or to remand to the Veterans Court. We
conclude that remand is appropriate because the Veterans
Court has exclusive jurisdiction to review a decision by the
Corrections Board if the Board denies relief to Dela Cruz.
A similar issue has arisen in the context of claims for mon-
etary relief under the Tucker Act, over which the Claims
Court (or its predecessor, the Court of Claims) has exclu-
sive jurisdiction. In such cases, the Court of Claims had
authority to review relevant decisions by a military correc-
tions board. See Grieg v. United States, 640 F.2d 1261,
1265–67 (Ct. Cl. 1981); Sanders v. United States, 594 F.2d
804, 812–13 (Ct. Cl. 1979) (en banc), superseded by statute
14                                        DELA CRUZ v. WILKIE




on other grounds; see also Richey v. United States, 322 F.3d
1317, 1323 (Fed. Cir. 2003). The Supreme Court recog-
nized the appropriateness of such review by the Court of
Claims. Chappell v. Wallace, 462 U.S. 296, 303 (1983)
(“Board decisions are subject to judicial review and can be
set aside if they are arbitrary, capricious, or not based on
substantial evidence.” (citing Grieg and Sanders)). That
authority now rests with the Claims Court. See Richey, 322
F.3d at 1323. And if a claimant files suit in the Claims
Court in the first instance, rather than first going to the
Corrections Board, “that court will require resort to a Cor-
rections Board while the matter remains pending in that
court.” Id.
    Here, the situation is similar. Compensation under
ARRA § 1002 is determined only by the Secretary for Vet-
erans Affairs. An appeal to the Veterans Court is the ex-
clusive review mechanism for decisions of the Secretary in
the administration of VA benefits. See 38 U.S.C. §§ 511,
7104, 7252; In re Russell, 155 F.3d 1012, 1012–13 (8th Cir.
1998) (per curiam); Beamon v. Brown, 125 F.3d 965, 967–
71 (6th Cir. 1997); Larrabee v. Derwinski, 968 F.2d 1497,
1501 (2d Cir. 1992); Vincent v. United States, 731 F. App’x
954, 957 (Fed. Cir. 2018) (explaining that “the Court of Fed-
eral Claims lacks jurisdiction to hear a claim for benefits
under Section 1110 or comparable Title 38 provisions” be-
cause such a claim “must proceed through the statutorily
prescribed route of review . . . a route that runs through the
Court of Appeals for Veterans Claims”). Since the Veterans
Court has exclusive jurisdiction to review the right to com-
pensation under ARRA § 1002 and to review relevant deci-
sions from the Corrections Board, we remand to the
Veterans Court to hold the case in abeyance pending pro-
ceedings at the Corrections Board—a procedure identical
to that followed by the Claims Court in cases arising under
the Tucker Act. See Richey, 322 F.3d at 1323.
DELA CRUZ v. WILKIE                                       15



                       CONCLUSION
     We conclude that the VA can properly rely on the
Army’s certification as to service, but it cannot rely simply
on the Army’s determination that the veteran’s name does
not appear on the reconstructed roster without giving the
veteran a meaningful opportunity to challenge his service
record. Based on the government’s representation that the
Corrections Board will consider requests for correction by
individuals who are not listed on the reconstructed roster,
we conclude that Dela Cruz’s proper recourse is to chal-
lenge the Army’s determination based on the reconstructed
roster before the Corrections Board. We trust that the Cor-
rections Board will act promptly on requests by Filipino
veterans such as Dela Cruz, particularly given the long
procedural history of such claims and the fact that most
World War II veterans are now over 90 years old. The case
is remanded to the Veterans Court to hold the case in abey-
ance pending consideration by the Corrections Board. The
mandate shall issue forthwith.
       AFFIRMED-IN-PART AND REMANDED
                           COSTS
    No costs.
              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FEDERAL CIRCUIT

    EDDIE N. DELA CRUZ,                       )
                                              )
                Claimant-Appellant,           )
                                              )     No. 2018-2101
                        v.                    )
                                              )
    ROBERT WILKIE,                            )
    Secretary of Veterans Affairs,            )
                                              )
                Respondent-Appellee.          )


                  RESPONDENT-APPELLEE’S RESPONSE
                  TO THE COURT’S MAY 7, 2019 ORDER

      Respondent-appellee, Robert Wilkie, Secretary of Veterans Affairs,

respectfully submits this response to the Court’s May 7, 2019 order (ECF No. 55),

directing the Secretary to address the availability of a remedy from the Army

Board for Correction of Military Records (ABCMR or board) to correct the

Reconstructed Guerilla Roster for applicants who challenge their exclusion from

the roster, which, in part, determines eligibility for payment from the Filipino

Veterans Equity Compensation Fund.

      Undersigned counsel has consulted with counsel for the Department of the

Army and counsel for the Army Review Boards Agency (ARBA), the agency that

oversees and administers the ABCMR. Counsel for the ARBA has represented

that the board will consider applications filed by purported Filipino Guerillas
claiming military service during World War II on behalf of the United States

Army, including individuals who are not currently listed on the Reconstructed

Guerilla Roster.

      Pursuant to 10 U.S.C. § 1552(a)(1), the Secretary of the Army, acting

through the ABCMR, “may correct any military record of the [Army] when the

Secretary considers it necessary to correct an error or remove an injustice.”

Accordingly, relevant to the Court’s directive, an individual attempting to establish

eligible Philippine military service, as defined in the American Recovery and

Reinvestment Act of 2009, may file an application and supporting documents with

the ABCMR for consideration. The ABCMR will consider applications for

correction only after the applicant exhausts all other available administrative

remedies, including requesting verification of military service from the National

Personnel Records Center (NPRC) and the Army Human Resources Command

(AHRC).

      The ABCMR review process is the highest level of administrative appeal

and provides the final decision on behalf of the Army. If the ABCMR denies the

requested relief, the applicant may file an application for reconsideration or seek

judicial review. Army Reg. No. 15-185, § 2-15 (rule governing requests for

reconsideration); Chappell v. Wallace, 462 U.S. 296, 303 (1983) (“Board [for




                                          2
Correction of Military Records] decisions are subject to judicial review and can be

set aside if they are arbitrary, capricious, or not based on substantial evidence.”).

      At this stage, the ABCMR is the only remedy available to Mr. Dela Cruz to

change the status of his military service. The NPRC and AHRC have already

provided responses unfavorable to Mr. Dela Cruz when the Department of

Veterans Affairs (VA) requested service verification from those agencies.

Appellee Br. 3-4, ECF No. 38. As we stated in our response brief in this appeal,

VA takes no position on whether Mr. Dela Cruz would be successful in pursuing

relief at the ABCMR, but potential relief is available. Id. at 36-37. Regardless of

the potential outcome at the ABCMR, this Court is not the proper forum to resolve

Mr. Dela Cruz’s dispute concerning recognition of his military service. See Soria

v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) (“[I]f the United States service

department refuses to verify the applicant’s claimed service, the applicant’s only

recourse lies within the relevant service department, not the VA.”); Go v. Shinseki,

517 Fed. Appx 941, 942 (Fed. Cir. 2013) (concluding that claimant’s “recourse is

under 10 U.S.C. § 1552, not with this Court”).


                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ROBERT E. KIRSCHMAN, JR.
                                               Director

                                           3
OF COUNSEL:                          /s/ L. Misha Preheim
BRIAN D. GRIFFIN                     L. MISHA PREHEIM
Deputy Chief Counsel                 Assistant Director

                                     /s/ Jana Moses
BRANDON A. JONAS                     JANA MOSES
Attorney                             Trial Attorney
Benefits Law Group                   Commercial Litigation Branch
Department of Veterans Affairs       Civil Division
810 Vermont Ave., NW                 Department of Justice
Washington, DC 20420                 1100 L Street, NW
                                     Washington, DC 20530
                                     Tel: (202) 616-2279

May 23, 2019                         Attorneys for Respondent-Appellee




                                 4